Ellsworth, J.
In this case, we think judgment should be rendered for the defendants. In coming to this result, we do not mean to overrule the cases heretofore decided by this court, referred to at the bar; for whatever might be our opinion upon the question of the exemption of property from taxation, were it an open one, it is now too late to contend, that grants, or donations for religious and charitable purposes, made under the statute enacted at some period before 1702, *486which provides, that they shall forever be free from taxation, can, by its repeal, be subject to taxation, as if the statute had never existed. It is certainly a very high act of legislative power, for one legislature to grant an exemption from all future taxation, so as effectually to tie the hands of future legislatures, under any and all future emergencies. But this has been held to be properly done; and it has been sanctioned, by the highest judicial authority of the land. It was so held in the supreme court of the United States, in Gordon v. Appeal Tax Court, 3 Howard, 133. Terrett v. Taylor, 9 Cranch, 43. Fletcher v. Peck, 6 Cranch, 87. Dartmouth College v. Woodward, 4 Wheat. 578. In these cases, grants were held to be in the nature of contracts, within the clause of the constitution of the United States, which prohibits the states from passing laws impairing the obligation of contracts. Such irrevocable exemption from taxation has been repeatedly sanctioned in our own courts, and in other state courts. We refer to Atwater v. Woodbridge, Osborne v. Humphrey, Parker v. Redfield, London v. Litchfield, Hart v. Cornwall, Derby Turnpike Co. v. Parks, Enfield Bridge Co. v. Hartford and New-Haven Railroad Co., The same v. Connecticut River Company, East-Hartford v. Hartford Bridge Company, in our reports; and to Fellows v. Pinney, 13 Verm. R. 526. 15 Verm. R. 26. Armington & al. v. Barnet & al. 15 Verm. R. 745. 752. Brewster v. Hough, 10 N. Hamp. 138. 142. & seq. Backus v. Lebanon, 11 N. Hamp. 20. Charles River Bridge v. Warren Bridge, 7 Pick. 344. S. C. in err. 11 Peters, 420. 576. Chesapeake and Ohio Canal v. Baltimore and Ohio Rail-road Company, 4 Gill & Johns. 1. Boston Water Power Company v. Boston and Worcester Rail-road Corporation, 23 Pick. 360. 11 Leigh, 42. 76. Other cases might be cited.
While, however, we say this much, we would be equally explicit in declaring our intention not further to extend this exemption from taxation. We think the present case is altogether distinguishable from others, and on that ground place our decision. In the cases in our own court, the donor had, by the express terms of the grant, impressed upon the property, a perpetual sequestration for the maintenance of the ministry, &c. He declared what should be the exact and exclusive object of the grant, which we hold to be en*487tirely indispensable; for the language of the statute is, “that all such lands, tenements, hereditaments and other estates, that either formerly have been, or hereafter shall be, given and granted, either by the General Assembly of this colony, or by any town, village or particular person or persons, for the maintenance of the ministry of the gospel, in any part of this colony, or for schools of learning, or for the relief of poor people, or for any other public and charitable use, shall forever remain and be continued to the use or uses to which such lands, tenements, hereditaments, or other estates have been, or shall be, given and granted, according to the true intent and meaning of the grantors, and to no other use whatever; and also be exempted out of the general lists of estates, and free from the payment of rates.”
Nothing of this is to be found in the deed of Mrs. Burnham; but, on the other hand, the deed expressly declares the gift is a sure and absolute fee simple, without any manner of condition. Of course, the grantor does not require, that the property should he sequestered or kept or used, for the maintenance of the ministry; nor does she declare any particular intent whatever, unless the general character and corporate powers of the society imply one; which we think, is not the case. Nothing of this can be ascribed to the law. It is enough to allow the grantor to do this, if it is her desire; and if she will not do it, the deed cannot be held to come within the provisions of the statute.
We are unable to distinguish this grant from any absolute purchase made by the society generally, or from any unqualified gift made to it; as a purchase of bank stock, or of a library of books, or of land, or anything else, which it may purchase, or receive by donation. We discover in Mrs. Burnham’s deed nothing but an unqualified transfer of property, which may be used, at the pleasure of the grantees; no restriction, no sequestration for any public object. The society may do with it as they please: they may sell it, or use it, or give it away, without being liable to any one.
But it is said, and with much emphasis, that the character of the grantees, they being a religious body, possessing only attributes to promote religious objects, impresses upon the property, of necessity, the character of a sequestration or perpetual gift for religious purposes, since this is the only use *488to which the society can, by possibility, appropriate it. Therefore they insist, this is according to the true intent and meaning of the grantor. But the defendants can certainly sell this property, if it is their wish, and can reinvest the proceeds, as often as they please, without any accountability whatever: the heirs of the testatrix cannot complain, and who then can? Besides, the statute requires that the grantor shall make the sequestration herself: she cannot leave it to the law to do it for her. So too, the present character of the grantees may hereafter, by the legislature, be essentially changed, by its conferring upon them new and enlarged attributes.
Since, then, there is, as we believe, a manifest difference between the present case and those referred to; and as we are unwilling to extend the principle there decided, we hold the property in question is liable to be taxed; and therefore, that the plaintiff cannot recover.
Waite and Hinman, Js., were of the same opinion.
Church, Ch. J. and Storrs, J. dissented, on the ground that this case was not distinguishable in principle from that of Landon v. Litchfield, 11 Conn. R. 251.
Judgment for defendants.